FILED: MARCH 15, 2002
IN THE SUPREME COURT OF THE STATE OF OREGON
KRIS KAIN
and TRICIA BOSAK,
Petitioners,
	v.
HARDY MYERS,
Attorney General,
State of Oregon,
Respondent.
(SC S49089)
	En Banc
	On modified ballot title filed March 7, 2002.*
	No appearance by petitioners.
	Erika L. Hadlock, Assistant Attorney General, Salem, filed
the filing of modified ballot title for respondent.  With her on
the filing were Hardy Myers, Attorney General, and Michael D.
Reynolds, Solicitor General.
	The modified ballot title is certified.  The appellate
judgment shall issue in accordance with ORS 250.085(9). 
	*333 Or 446, ___ P3d ___ (February 28, 2002) (referring
ballot title for modification).
		The court in this ballot title review proceeding
determined that the Attorney General's certified ballot title for
a proposed initiative measure, which the Secretary of State
denominated as Initiative Petition 132 (2002), failed to comply
substantially with statutory standards.  Kain v. Myers, 333 Or
446, ___ P3d ___ (February 28, 2002).  Under ORS 250.085(8), the
court referred the ballot title to the Attorney General for
modification.  The Attorney General has filed a modified ballot
title for the proposed initiative measure, and no party to the
ballot title review proceeding has objected.  See ORS 250.085(9)
(setting out period within which party may object to modified
ballot title and requiring court to certify modified ballot title
if no objection filed).
	The modified ballot title for Initiative Petition 132
(2002) states:

"AMENDS CONSTITUTION:  CHIEF PETITIONERS
MUST REWRITE CERTAIN INVALIDATED
MEASURES; REQUIRES SUBMITTING
REWRITTEN MEASURES TO VOTERS;
APPLIES RETROACTIVELY
		"RESULT OF 'YES' VOTE:  'Yes' vote requires chief
petitioners, working with legislative counsel, to
rewrite certain judicially invalidated initiative
measures; requires submission of rewritten measures to
voters; applies retroactively.
		"RESULT OF 'NO' VOTE:  'No' vote rejects requiring
chief petitioners to rewrite initiated measures that
courts invalidate for certain reasons; rejects
requiring submission of rewritten initiatives to
voters.
		"SUMMARY:  Amends constitution.  Currently, any
person may rewrite a judicially invalidated ballot
measure, have resulting measure submitted to voters if
signature-gathering, other requirements met.  This
measure affects initiative measures judicially
invalidated for violating certain procedural
requirements, including constitutional single-subject,
full-text or separate-amendment provisions.  Requires
invalidated measure's chief petitioner, working with
legislative counsel, to rewrite measure, correcting
procedural problems while replicating original
measure's effect.  Requires submission of rewritten
measure(s) to voters, using ballot title identical to
original measure's to extent practical, adding
statement that rewritten measure has same effect as
original, except for correction of procedural problems. 
Requires that certain challenges to voter-approved
measures be brought in Oregon Supreme Court.  Applies
retroactively to judicial decisions issued after
November 6, 2000.  Other provisions."

	The modified ballot title is certified.  The appellate
judgment shall issue in accordance with ORS 250.085(9).